RENDERED: JULY 9, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0527-MR


ANTHONY TYLER FULTON                                               APPELLANT


                APPEAL FROM ROBERTSON CIRCUIT COURT
v.                HONORABLE JAY B. DELANEY, JUDGE
                        ACTION NO. 18-CR-00004


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Anthony Tyler Fulton appeals the final judgment of his

conviction, entered on February 14, 2020, by the Robertson Circuit Court. After a

careful review of the record, briefs, and law, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             Jackie Burden approached Robertson County Sheriff Mark Sutton

about making controlled drug buys. The sheriff and Burden—as a cooperating
witness—arranged for Burden to purchase $60.00 of methamphetamine from

Anthony Tyler Fulton on June 2 and 3, 2018, for which Burden would be

compensated $40.00 for each successfully completed transaction. As part of the

arrangement, the sheriff placed a recording device in Burden’s vehicle. On June 2

and 3, 2018, Burden met Fulton and purchased white crystalline substances

purported to be methamphetamine; said transactions were recorded.1 The

purchased white crystalline substances were sent to a laboratory where they were

weighed and tested to confirm their weight and chemical makeup. Both substances

tested positive as methamphetamine. The first weighed approximately 0.389

grams while the second weighed approximately 0.296 grams.

                 On December 10, 2018, an indictment was entered in which a grand

jury charged Fulton with two counts of trafficking in a controlled substance

(methamphetamine) in the first degree, first offense, less than two grams 2 and one

count of being a persistent felony offender in the first degree (PFO I).3 A two-day

trial was held during which Fulton, Burden, Sheriff Sutton, and a laboratory

technician testified. The video recording of the first controlled buy was played for

the jury. At trial, Fulton admitted to selling methamphetamine to Burden. During



1
    Fulton was not clearly visible in the recording of the second transaction.
2
    Kentucky Revised Statutes (KRS) 218A.1412, a Class C felony.
3
    KRS 532.080(3).

                                                  -2-
cross-examination, counsel was permitted to ask Burden if he was under the

influence of drugs during the transactions and at trial; however, the

Commonwealth objected to further questioning of Burden regarding his history of

drug use. The trial court sustained the objection finding that line of questioning

irrelevant and, thus, inadmissible. Ultimately, the jury returned a guilty verdict on

all charges4 and recommended a total sentence of 13 years’ incarceration. The trial

court adopted the jury’s recommendations and entered its final judgment on

February 14, 2020. This appeal followed.

                                STANDARD OF REVIEW

                The standard of review concerning a trial court’s evidentiary rulings is

for abuse of discretion. Tumey v. Richardson, 437 S.W.2d 201, 205 (Ky. 1969).

“The test for an abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound reasonable principles.”

Penner v. Penner, 411 S.W.3d 775, 779-80 (Ky. App. 2013) (citation omitted).

                                         ANALYSIS

                On appeal, Fulton raises only one issue. He contends the trial court

erred in disallowing questioning of Burden regarding his prior drug history on

cross-examination. Fulton asserts he was prevented from exploring Burden’s

knowledge of drugs, his experience in buying and selling drugs, and his history of


4
    The PFO I charge was amended to the lesser charge of PFO II.

                                               -3-
being a drug addict.

               KRE5 611(b) defines the scope of cross-examination. A “witness may

be cross-examined on any matter relevant to any issue in the case, including

credibility. In the interests of justice, the trial court may limit cross-examination

with respect to matters not testified to on direct examination.” Id. Even so:

               the right to cross-examination is not absolute and the trial
               court retains the discretion to set limitations on the scope
               and subject. The Confrontation Clause guarantees an
               opportunity for effective cross-examination, not cross-
               examination that is effective in whatever way, and to
               whatever extent, the defense might wish. Instead, trial
               courts retain wide latitude insofar as the Confrontation
               Clause is concerned to impose reasonable limits on
               such cross-examination based on concerns about,
               among other things, harassment, prejudice, confusion
               of the issues, the witness’ safety, or interrogation that
               is repetitive or only marginally relevant.

                      Therefore, a limitation placed on the cross-
               examination of an adverse witness does not automatically
               require reversal. Instead, a reviewing court must first
               determine if the Confrontation Clause has been violated.
               The Sixth Amendment does not prevent[ ] a trial judge
               from imposing any limits on defense counsel’s inquiry
               into the potential bias of a prosecution witness. Rather,
               [s]o long as a reasonably complete picture of the
               witness’ veracity, bias and motivation is developed,
               the judge enjoys power and discretion to set
               appropriate boundaries.

Commonwealth v. Armstrong, 556 S.W.3d 595, 602 (Ky. 2018) (emphasis added)



5
    Kentucky Rules of Evidence.

                                           -4-
(footnotes and internal quotation marks omitted).

               Here, the jury heard testimony that Burden’s motivation to conduct

the controlled drug buy was to make money. The jury also heard Burden’s

testimony that he would have passed a drug test on the days of the controlled drug

buys and trial, which went to the issues of his veracity and credibility. The jury

heard testimony about Burden’s potential bias against Fulton concerning another

transaction in which Burden attempted to sell a car to Fulton’s father.

               Furthermore, the jury heard multiple admissions from Fulton that he

sold Burden the methamphetamine, they saw a video recording depicting the first

transaction, and heard testimony from Burden and the sheriff about the buys, as

well as from the laboratory technician about the results of the tests conducted on

the substances.6 Considering the overwhelming evidence of Fulton’s guilt, any

curtailing of the cross-examination regarding Burden’s drug history by the trial

court amounts to harmless error.

               The limiting of cross-examination—which may be perceived to

violate the Confrontation Clause of the Sixth Amendment—can be subject to

harmless error analysis. Barth v. Commonwealth, 80 S.W.3d 390, 395 (Ky. 2001).

It is well-established, a single error alone does not necessarily require reversal, and


6
  None of these facts were mentioned by Fulton’s public advocate on appeal. We here note that
while counsel has a duty to zealously represent the interests of his client, he still owes a duty of
candor to the court.

                                                -5-
our court is bound to review the error for possible harmlessness. CR7 61.01

provides:

                No error in either the admission or the exclusion of
                evidence and no error or defect in any ruling or order or
                in anything done or omitted by the court or by any of the
                parties is ground for granting a new trial or for setting
                aside a verdict or for vacating, modifying, or otherwise
                disturbing a judgment or order, unless refusal to take
                such action appears to the court inconsistent with
                substantial justice. The court at every stage of the
                proceeding must disregard any error or defect in the
                proceeding which does not affect the substantial rights of
                the parties.

Kentucky courts recognize “[a]n error is harmless where, considering the entire

case, the substantial rights of the defendant are not affected or there appears to be

no likely possibility that the result would have been different had the error not

occurred.” Greene v. Commonwealth, 197 S.W.3d 76, 84 (Ky. 2006).

                Even if Fulton had been allowed to fully cross-examine Burden in the

manner from which he asserts he was prevented, such testimony from Burden

would not have been sufficient to overcome Fulton’s admissions and the video

recording depicting the transaction. Although Fulton claims he would not have

needed to testify had he been permitted to more fully question Burden, Fulton still

cannot overcome the evidence of the transaction depicted in the video recording.




7
    Kentucky Rules of Civil Procedure.

                                           -6-
Accordingly, Fulton failed to show any likely possibility that the result would have

been different had the error not occurred; thus, we must affirm.

                                 CONCLUSION

             Therefore, and for the foregoing reasons, the judgment of the

Robertson Circuit Court is AFFIRMED.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Robert C. Yang                            Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          E. Bedelle Lucas
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -7-